SULLIVAN, Judge
(dissenting in part and concurring in the result):
I agree with the majority that the military judge’s instructions taken as a whole were sufficient in this case. However, I disagree with the majority opinion when it states: “We disagree with the court below that involuntary intoxication was not raised as to the *189first episode of drinking and fraternization that occurred in late June of 1990 with ATC Hoerr (specification 3 of the Charge).” 44 MJ at 188.
Curiously, the majority states no reason for its disagreement with the court below. On this question, I would agree with the court below and its detailed, reasoned analysis of this issue, as follows:
Even this evidence offers the appellant no support for her claim that an instruction regarding involuntary intoxication was required. The fact remains that, even with regard to the first instance of misbehavior, there is no direct or circumstantial evidence that she was actually unaware of the effects of taking this combination of medications and alcohol. Even the defense psychiatrist, Dr. Smoller, never opined that she was probably or even possibly unaware of the effects of alcohol even in her confused mental and emotional state; nor did he suggest at all that her use of alcohol was other than voluntary in any sense of the word. It is clear that the testimony concerning the possibility or probability that the appellant was initially unaware of the intoxicating effects of the substances in combination was in the nature of a hypothetical discussion of alternative explanations for her behavior. It stands in stark contrast to the evidence supporting the opposite conclusion. First, the Navy psychiatrist who examined her testified to the common practice of warning users of these drugs of the hazards of taking them with alcohol. Record at 306. Second, there is ample circumstantial evidence that she was well aware of her tendency to engage in the charged behavior when she took medication and over indulged in alcohol. Specifically, her comments to Petty Officer S that she should not go “out” with the enlisted men because she tended to end up in bed with them; to Petty Officer H not to tell anyone about what they had done; and to Petty Officer B that it was no one’s business whom she saw and that the uniform “didn’t matter,” all bespeak an awareness of her own behavior and its ramifications. This in turn supports the inference that she knew full well the intoxicating and socially lubricating effects of the substances that prodded her to engage in that behavior. Having such notice, use of these substances cannot be labeled “involuntary.” United States v. Foley, 12 MJ 826, 829 (NMCMR 1981).
40 MJ 892, 899 (1994) (footnote omitted).
There is a further reason why I do not join the majority opinion in this case. I frankly am uncomfortable with the lengthy and unnecessarily detailed description of appellant’s bar life (nine bars) and at least ten sex acts in this case. This is not a case of sufficiency of the proof to establish the charged offenses. This is a simple case of failure to raise a defense, nothing more.